ON MOTION

ORDER

Kim R. Baird moves without opposition for reconsideration of the court’s December 15, 2009 order dismissing her petition for review for failure to file a brief and moves, out of time, for an extension of time to file her brief.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The motions are granted, the order of dismissal is vacated, the mandate is recalled, and the petition for review is reinstated.
(2) Baird’s brief is due within forty-five (45) days of the date of filing of this order.